

115 HR 5139 IH: Hire Our Heroes to Protect Our Schools Act of 2018
U.S. House of Representatives
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5139IN THE HOUSE OF REPRESENTATIVESMarch 1, 2018Mr. Chabot introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reauthorize the grant program for school security in the Omnibus Crime Control and Safe Streets
			 Act of 1968.
	
 1.Short titleThis Act may be cited as the Hire Our Heroes to Protect Our Schools Act of 2018. 2.FindingsCongress finds as follows:
 (1)According to 2016 data compiled by the U.S. Department of Education, Office for Civil Rights, only 24 percent of elementary schools and 42 percent of high schools nationwide have school resource officers.
 (2)The absence of school resource officers in many cases has been attributed to the lack of financial resources or the availability of trained police officers to fulfill the role of school resource officers.
 (3)No one is better trained and better equipped to handle a potential school shooting situation, and therefore serve as a school resource officer, than our Nation’s men and women in law enforcement, including retired officers and veterans.
 (4)In many cases, police officers and veterans retire in their early fifties, while they still have a number of years where they can provide a valuable service to our schools and communities by serving as a school resources officer.
 (5)Placing highly trained and professional retired police officers and veterans in our schools as school resource officers is one of the easiest ways to bolster school security, and it can be achieved almost immediately.
 3.Sense of CongressIt is the sense of Congress that school systems should make greater efforts to hire retired police officers and veterans to be school resource officers.
 4.Grant program for school securityPart AA of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10551 et seq.) is amended—
 (1)in section 2701 (34 U.S.C. 10551)— (A)in subsection (a)—
 (i)by striking Director of the Office of Community Oriented Policing Services and inserting Director of the Bureau of Justice Assistance; and (ii)by striking including the placement and use of metal detectors and other deterrent measures and inserting through evidence-based training and technical assistance to prevent violence and through the use of appropriate technologies, including the placement and use of metal detectors and other deterrent measures and emergency notification and response technologies;
 (B)in subsection (b)— (i)by redesignating paragraphs (5) and (6) as paragraphs (10) and (11), respectively;
 (ii)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively, and by inserting before paragraph (2) the following:
						
 (1)Assignment of additional school resource officers (as such term is defined in part Q), with priority in making such assignments given to law enforcement officers who are veterans (as such term is defined in section 101(2) of title 38, United States Code) or retired law enforcement officers who have returned to service.;
 (iii)in paragraph (5), as so redesignated— (I)by striking crisis and inserting school threat assessment and; and
 (II)by inserting and school personnel, after law enforcement agencies; and (iv)by inserting after paragraph (5), as so redesignated, the following:
						
 (6)Training to prevent student violence against others and self, including training for local law enforcement officers, school personnel, and students.
 (7)The development and operation of anonymous reporting systems for threats of school violence, including mobile telephone applications, hotlines, and internet websites.
 (8)Subgrants to State or local law enforcement agencies, schools, school districts, nonprofit organizations, or Indian tribal organizations to implement grants awarded under this section.
 (9)Acquisition and installation of technology for expedited notification of local law enforcement during an emergency.; 
 (C)in subsection (c)— (i)by striking and has and inserting has; and
 (ii)by inserting before the period at the end the following: , and will use evidence-based strategies and programs, such as those identified by the Comprehensive School Safety Initiative of the Department of Justice; and
 (D)in subsection (d)(1), by striking 50 percent and inserting 75 percent; (2)in section 2702 (34 U.S.C. 10552)—
 (A)in subsection (a)(2), in the matter preceding subparagraph (A), by striking child psychologists and inserting mental health professionals; and (B)in subsection (b), by striking this part and inserting the Hire Our Heroes to Protect Our Schools Act of 2018;
 (3)in section 2704(1) (34 U.S.C. 10554(1)), by striking a public and inserting an; and (4)in section 2705—
 (A)by striking $30,000,000 and inserting $100,000,000; and (B)by striking 2001 through 2009 and inserting 2019 through 2024.
				